Citation Nr: 0522558	
Decision Date: 08/18/05    Archive Date: 08/25/05	

DOCKET NO.  03-25 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to service connection for bilateral defective 
hearing. 

3.  Entitlement to service connection for post-traumatic 
headaches.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970, with service in the Republic of Korea from 
April 1968 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  


FINDINGS OF FACT

1.  The evidentiary record does not support a diagnosis of 
post-traumatic stress disorder related to the veteran's 
active military service.

2.  A hearing loss disability is not shown by the evidence of 
record.

3.  Post-traumatic headaches are not shown to have been 
present in service, or for many years thereafter, nor are 
they the result of any incident or incidents of the veteran's 
period of active military service.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active wartime service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2004).  

2.  Chronic defective hearing was not incurred in or 
aggravated by active military service, nor may sensorineural 
hearing loss in the right ear be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 307, 3.309 (2004).

3.  Post-traumatic headaches were not incurred in or 
aggravated by active wartime service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

The notice requirements of the VCAA require the VA to notify 
a veteran of any evidence that is necessary to substantiate 
his claims, as well as the evidence VA will attempt to obtain 
and what evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court also held, however, that 
providing VCAA notice to the claimant after the initial 
decision could satisfy the requirements of the VCAA if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

In this case, the veteran was, in fact, provided notice in 
correspondence of December 2002, five months prior to the 
initial AOJ decision in May of the following year.  More 
specifically, in a letter of December 2002, the veteran was 
provided the opportunity to submit evidence, notified of what 
evidence was required to substantiate his claims for service 
connection, provided notice of who was responsible for 
securing the evidence, and advised to inform VA of or submit 
any additional evidence that was relevant to his claims.  The 
veteran was also provided with a Statement of the Case in 
September 2003, as well as a Supplemental Statement of the 
Case in March 2004, which apprised him of pertinent 
regulations and actions in his case.

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review/Hearing Officer, or before a 
Veterans Law Judge at the RO, or in Washington, D.C.  The 
veteran did, in fact, offer testimony regarding his claims at 
a hearing before a Hearing Officer in October 2003.  He has 
been provided with notice of the appropriate laws and 
regulations, and given notice of what evidence he needed to 
submit, as well as what evidence VA would secure on his 
behalf.  In addition, the veteran was given ample time to 
respond.  

The Board notes that the VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
In that regard, the Board notes that the evidence includes 
both VA and private treatment records, as well as VA 
examination reports.  Under the facts of this case, "the 
record has been fully developed" with respect to the issues 
currently on appeal, and "it is difficult to discern what 
additional guidance the VA could have provided to the veteran 
regarding what further evidence he could submit to 
substantiate his claims."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

Under the circumstances, the Board concludes that it should 
proceed, as specific notice as to which party could or should 
obtain which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

Information currently on file is to the effect that, while in 
service, the veteran served as an artillery gunner.  A 
portion of the veteran's service was in the Republic of 
Korea.  Awards and commendations given the veteran include 
the Armed Forces Expeditionary Medal, the National Defense 
Service Medal, the M-14 Sharpshooter Medal, and the M-16 
Expert Marksman Award.  

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of post-
traumatic stress disorder, hearing loss, a head injury, or 
post-traumatic headaches.  At the time of a service 
separation examination in July 1970, the veteran's ears and 
head were within normal limits, as were both neurologic and 
psychiatric evaluations.  An audiometric examination revealed 
pure tone air conduction threshold levels, in decibels, as 
follows:  






HERTZ
500
1000
2000
4000
RIGHT
10
0
5
5
LEFT
0
0
0
5

At the time of service separation, no pertinent diagnoses 
were noted.  The veteran had no complaints, and indicated 
that his health status had not changed since his entrance on 
active duty.

In correspondence of early December 2002, the RO requested 
that the veteran provide specific information regarding 
stressful events or incidents allegedly responsible for his 
claimed post-traumatic stress disorder.  The veteran was 
requested to provide units of assignment at the time of 
occurrence of any stressful event, as well as a description 
of specific stressful events.  It was additionally requested 
that the veteran attempt to give exact dates and places, as 
well as the units involved, to include a list of any 
casualties or wounded, including their names, ranks, and 
units.  

On VA psychiatric examination in December 2002, the veteran 
described his service in Korea and Germany.  According to the 
veteran, while in Korea, he was "in the DMZ," where he saw 
one person "get shot" and another "get run over."  
Reportedly, at that time, the veteran was part of an 
artillery team.  

When questioned, the veteran complained of nightmares and 
flashbacks, as well as hypervigilance and an easy startle 
response.  Additionally noted were problems with night sweats 
and anxiety, as well as sporadic depression.  

When further questioned, the veteran stated that he had been 
working for a rent control company for the past 17 years.  
Reportedly, the veteran experienced some difficulty at work 
due to his problems with concentration.

On mental status examination, the veteran was cooperative.  
His mood was neutral, and his affect appropriate.  The 
veteran's speech was described as normal, and there was no 
evidence of any perceptual problems.  Thought processes and 
content were within normal limits, and there was no evidence 
of either suicidal or homicidal ideation.  The veteran was 
oriented to person, place, and time, and his memory was 2 out 
of 3.  Insight and judgment were described as fair, as was 
impulse control.  The pertinent diagnosis was post-traumatic 
stress disorder.

On VA audiometric examination in late December 2002, the 
veteran gave a history of noise exposure while serving in the 
artillery.  According to the veteran, he did use earplugs.  
When further questioned, the veteran complained of difficulty 
in understanding speech, particularly in a group situation.  
According to the veteran, he had no history of occupational 
noise exposure and no recreational noise exposure.  At the 
time of examination, the veteran denied any otologic 
pathology consistent with hearing loss.  

Audiometric examination revealed pure tone air conduction 
threshold levels in 


decibels, as follows:  







HERTZ
500
1000
2000
3000
4000
RIGHT
10
5
5
15
35
LEFT
5
5
10
10
25

Speech recognition scores utilizing the Maryland CNC Word 
Lists were 100 percent in the right ear and 96 percent in the 
left ear.  The pertinent diagnosis was hearing thresholds in 
the right ear within normal limits, with the exception of a 
mild sensorineural loss at 4,000 Hertz, and hearing 
thresholds within normal limits in the left ear.  

On VA otologic examination in January 2003, the veteran 
denied any history of discharge from the ear, or previous ear 
surgery.  Physical examination showed a normal auricle, a 
normal ear canal, and normal tympanic membranes bilaterally.  
The external, middle, and inner ears were within normal 
limits.  There was no evidence of tenderness over the 
mastoid, and no clinical evidence of active ear disease in 
the external, middle, or inner ears.  Audiometric examination 
was described as within normal limits.  The pertinent 
diagnoses were normal audiometric examination, and no active 
ear disease.  

On VA neurologic examination in February 2003, the veteran 
gave a history of a head injury in service.  Reportedly, in 
1968, while stationed in Korea, the veteran was hit by the 
"spade" of a truck.  According to the veteran, this "spade" 
hit him in the left temporal region, and he "passed out."  
When further questioned, the veteran stated that he was 
unconscious, and taken to a local hospital.  Reportedly, the 
veteran awoke with a severe left temporal headache, 
characterized by "throbbing and pounding."  According to the 
veteran, since the time of that incident, he had experienced 
headaches approximately 2 to 3 times per week.  The veteran 
described his headaches as starting in the left temporal 
region, radiating to the left parietal and occipital regions, 
and culminating in the neck.  Associated with the veteran's 
headaches was nausea (with periodic vomiting), photophobia, 
and blurred vision.  

On neurologic examination, the veteran's mental status was 
within normal limits.  His speech was coherent, and both 
memory and cognitive functions were intact.  The veteran's 
head was normocephalic and atraumatic.  Neck movements were 
supple, with no evidence of any carotid bruits.  At the time 
of examination, there was no evidence of temporal artery or 
head and neck tenderness.  Neck movements were described as 
supple.  Cranial nerves II through XII were all intact, and 
the veteran's pupils reacted to light and accommodation.  
Motor strength was 5/5 throughout, with deep tendon reflexes 
which were 2+ and symmetrical in the upper extremities.  Knee 
jerks were likewise 2+ and symmetrical, as were ankle jerks.  
Cerebellar coordination, as well as finger-to-nose and heel-
to-shin, was intact.  At the time of examination, tests of 
sensation were likewise described as intact.  The pertinent 
diagnosis was post-traumatic headache disorder (migraine and 
tension type).

Received in September 2003 were various documents, including 
a unit history, for the veteran's former Army unit, Delta 
Battery, 6/37th Field Artillery, for the period from 1968 to 
1969.  

In correspondence of mid-September 2003, a private 
psychotherapist wrote that she had first seen the veteran in 
July 2002, at which time his chief complaint consisted of 
anxiety attacks at home and at work.  Additionally noted were 
problems in coping with stress.  Apparently, symptoms 
associated with the veteran's ongoing anxiety disorder had 
resulted in excessive absenteeism from his job.  Moreover, 
the veteran presented with features of post-traumatic stress 
disorder and agoraphobia.  According to the private 
psychotherapist, the veteran had received a previous 
diagnosis of sleep disorder, as well as apnea and insomnia, 
the approximate onset of which was 15 years earlier, with 
symptoms up to the present time.  

At the time of a private psychiatric evaluation in late 
September 2003, the veteran complained of anxiety and stress.  
According to the veteran, he had previously been to the VA 
Hospital, where he had received a diagnosis of post-traumatic 
stress disorder.  When questioned, the veteran complained of 
problems with depression and anxiety.  Also noted were 
problems with sleep, in addition to isolation.  When further 
questioned, the veteran reported nightmares approximately 3 
to 4 times per week "of Vietnam."

On mental status examination, the veteran was cooperative, 
and oriented to person, place, and time.  His speech was 
fluent and relevant, as well as coherent, and his thought 
processes were logical.  The veteran's mood was described as 
moderately depressed and mildly anxious.  His affect, while 
appropriate, was somewhat constricted.  At the time of 
examination, there was no evidence of any cognitive 
impairment.  Both short- and long-term memory were intact, 
and the veteran's judgment was described as good.  Further 
examination revealed no evidence of any hallucinations or 
delusions, or of any suicidal or homicidal ideation.  The 
pertinent diagnoses were recurrent major depressive disorder, 
and post-traumatic stress disorder.  

At the time of an RO hearing in October 2003, the veteran 
offered testimony regarding the nature and etiology of the 
disabilities at issue.

During the course of private outpatient psychiatric treatment 
in October 2003, the veteran stated that he had experienced 
four panic attacks over the previous two weeks.  Also noted 
was that the veteran continued to be "easily startled."  On 
mental status examination, the veteran was cooperative.  His 
mood was "all right," and his affect, though constricted, was 
appropriate.  Treatment was with medication "for depression 
and anxiety."  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The determination as to whether the requirements for 
entitlement to service connection are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  38 U.S.C.A. § 7104(a) 
(West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2003).  When there is an approximate 
balance of positive and negative evidence regarding a 
material issue, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2003).  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence 
is not in approximate balance, and the benefit of the doubt 
rule is not applicable.  Ortiz, 274 F.3d at 1365.


PTSD

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that a claimed 
inservice stressor actually occurred.  However, if the 
claimed stressor is not combat-related, the veteran's lay 
testimony regarding the inservice stressor is insufficient, 
standing alone, to establish service connection, and must be 
corroborated by credible evidence.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); Duran v. Brown, 6 Vet. App. 283, 289 
(1994).  

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of a post-traumatic stress disorder.  Significantly, 
while in December 2002, the RO requested that the veteran 
provide specific information regarding his claimed inservice 
stressors, to date, the veteran has failed to furnish that 
information.  While on various occasions, the veteran has 
described certain incidents in service, including one in 
which a fellow service member was shot while on guard duty, 
and another in which someone was "crushed" beneath the wheels 
of a tracked vehicle, no specific information has been 
provided regarding the dates and times of those incidents, or 
the names of the individuals involved.  

Significantly, neither of these incidents was reported in the 
1968 and 1969 annual reports on the 6/37th Artillery.  In 
addition, during his hearing, the veteran indicated that they 
provided illumination firing when infiltrators tried to kill 
President Park.  However, this incident was noted in the 
annual reports as occurring in January 1968 and the veteran 
was not stationed in Korea until April 1968.  

Moreover, while on the recent VA psychiatric examination, the 
veteran received a diagnosis of post-traumatic stress 
disorder, this diagnosis was based upon the stressors of the 
soldier being shot and the soldier being crushed, both of 
which have not been verified.   An opinion by a medical 
health professional based on post-service examination of the 
veteran cannot be used to establish the occurrence of a 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).  

The veteran argues that, in addition to the aforementioned 
specific incidents, he was, over the course of his entire 
service in the Republic of Korea, exposed to ongoing 
"stress," the eventual result of which was a post-traumatic 
stress disorder.  However, in the case at hand, none of the 
medical evidence establishes this as a stressor sufficient to 
invoke his post-traumatic stress disorder. 

Under the circumstances, and absent credible corroborating 
evidence demonstrating the presence of an inservice stressor, 
the veteran's claim for service connection for post-traumatic 
stress disorder must be denied.




Defective Hearing

Where a veteran served ninety (90) days or more during a 
period of war, and an organic disease of the nervous system, 
such as sensorineural hearing loss, becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies, 500, 1000, 
2000, 3000 or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores utilizing the 
Maryland CNC tests are less than 94 percent.  38 C.F.R. 
§ 3.385 (2004).

In the case at hand, service medical records fail to document 
the presence of chronic defective hearing.  At the time of a 
service separation examination in July 1970, the veteran's 
ears were within normal limits, as was his hearing.  

The only other medical evidence in the record pertaining to 
hearing loss is the December 2002 VA audiological evaluation, 
which revealed normal hearing in both ears, with the 
exception of mild sensorineural loss of 35 decibels at 4000 
Hertz in the left ear.  

The findings on VA examination fail to reveal that the 
veteran suffers from a hearing loss disability pursuant to 
38 C.F.R. § 3.385.  In this regard, Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires 
existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  As the evidence does not establish that the veteran 
suffers from a hearing loss disability as defined by 
38 C.F.R. § 3.385, service connection must be denied.

In reaching this determination, the Board has given due 
consideration to the request of the veteran's accredited 
representative that he be afforded an additional VA 
audiometric examination prior to a final adjudication of his 
claim.  In that regard, the Board is of the opinion that such 
an examination would serve no useful purpose.  To date, there 
is no indication that the VA audiometric examination 
conducted in December 2002 was in any way inadequate or 
otherwise insufficient.  The fact that, at the time of that 
examination, the veteran's claims folder was apparently 
unavailable has no particular bearing on the veteran's case, 
inasmuch as, at the time of that examination, the veteran 
exhibited "no hearing loss disability" for VA compensation 
purposes.  Under the circumstances, the VA satisfied the duty 
to assist by providing the VA examination in December 2002, 
and an additional VA audiometric examination is not 
warranted.  


Post Traumatic Headaches

While on various occasions, the veteran has given a history 
of head trauma in service, a review of service medical 
records shows no evidence of any such trauma.  Nor is there 
evidence of unconsciousness or inservice hospitalization 
which, according to the veteran, immediately followed the 
incident in question.  At the time of a service separation 
examination in July 1970, a neurologic evaluation was within 
normal limits, and no pertinent diagnoses were noted.  

The earliest clinical indication of the presence of post-
traumatic headaches is revealed by VA examinations conducted 
early 2003, more than 30 years following the veteran's 
discharge from service.  While the examiner noted the 
veteran's history of a head injury, and diagnosed post 
traumatic headaches, such diagnosis is based solely on an 
unsupported history provided by the veteran, and is of no 
probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (a medical opinion that is based on the veteran's 
recitation of medical history and unsupported by clinical 
findings is not probative); see also LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (a bare transcription of a lay history 
is not transformed into competent medical evidence merely 
because the transcriber is a medical professional)

In the absence of evidence establishing the presence of a 
head injury or headaches in service, the veteran's claims of 
service connection for post-traumatic headaches must be 
denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for post-traumatic stress disorder is 
denied. 

Service connection for chronic defective hearing is denied.

Service connection for post-traumatic headaches is denied.  



	                        
____________________________________________
	K. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


